              Case 2:19-cr-00133-DMC Document 10 Filed 07/09/19 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 3:19-PO-0113 DMC
11
                                  Plaintiff,           ORDER
12
                           v.
13
     ANDREW D. PETERSON,
14
                                  Defendant.
15

16

17                                                  ORDER

18          The Court has reviewed the government’s motion for an extension of time until July 16, 2019

19 within which to respond to defendant’s motion to dismiss (ECF 7). For the reasons stated in the

20 government’s motion and good cause appearing, the government’s motion is hereby GRANTED. The

21 government’s opposition to defendant’s motion to dismiss (ECF 7) shall be filed not later than July 16,

22 2019.

23

24          Dated: July 9, 2019
                                                       ____________________________________
25                                                     DENNIS M. COTA
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


      [PROPOSED] ORDER                                 1
30    U.S. V. PETERSON, 3:19-PO-0113 DMC
